Citation Nr: 1612268	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  00-14 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for gastroesophageal reflux disease (GERD), currently rated as 10 percent disabling prior to November 25, 2014, and noncompensably disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to April 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The case is now before the Phoenix, Arizona RO.  In February 2014, the Board remanded the claims for additional development.

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The issue of entitlement to an increased rating for GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA) 

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Furthermore, given the favorable disposition herein, any deficiencies in complying with VCAA would be harmless error.

II.  TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability. 38 C.F.R. § 4.15 (2015). 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher. The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a) .

The Veteran has service-connected evaluations of 60 percent for low back degenerative disc disease with radiculopathy, and a noncompensable disability rating for GERD.  As such, the Veteran's service-connected disabilities render him eligible for consideration of a TDIU under the schedular percentage requirements.  38 C.F.R. § 4.16(a).

The question that remains, then, is whether the Veteran's service-connected disabilities preclude him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination. 38 C.F.R. §§ 3.341 , 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A vocational evaluation from February 1996 noted that the Veteran would have difficulty with employment due to his inability to sit for extended periods of time.  The report reflects that the Veteran had been trained in drafting and had worked in that capacity for most of his adult life.  The evaluator noted the Veteran's back problems and opined that the Veteran's condition was so extensive that he would have difficulty with any type of work, and that the Veteran's discomfort and pain levels would remain the same.

In a December 2001 decision, the Veteran was granted disability benefits by the Social Security Administration(SSA).  The primary diagnosis given was DDD at L4-L5.  The secondary diagnosis was peripheral neuropathy.  It was indicated that the Veteran became disabled as of October 1, 1998.

In November 2012, a VA examiner opined that the Veteran would be capable of sedentary employment as he was able to remain seated during the evaluation.

In November 2014, a VA physician opined that it was as likely as not that the Veteran could perform a supervisory or sedentary job, as the Veteran's pain was treated with narcotics, and he appeared comfortable while sitting during the examination.  The physician further noted that the Veteran said that he worked on his computer and did woodworking in his shop.

Based on all the evidence of record of the Veteran's various service connected disabilities (DDD of the lumbar spine with radiculopathy and GERD), and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is precluded from securing or following gainful employment due to the combined effects of his service-connected disabilities.  The Board acknowledges the opinion of the VA examiners who opined that the Veteran's spine and GERD disabilities would not preclude sedentary employment; however, these opinions appear to have simply considered the Veteran's spine and GERD disabilities singly and in isolation.  Although not totally determinative in and of itself, the Board finds the determination of the SSA that the Veteran is disabled due to his service-connected low back and neurological disability of significant probative weight.  Additionally, the February 1996 vocational evaluator appears to have considered the practical implications of the Veteran's service-connected disabilities in coming to the determination that the Veteran would have difficulty with any type of work.  The Board finds that the evidence, including the Veteran's competent and credible statements, supports that he would be unable to function in any occupational setting due to his increasing physical limitations, as demonstrated by the evidence.  Therefore, the Board concludes that a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing monetary benefits.



REMAND

In a February 2014 decision, the Board remanded the issue of service connection for GERD for additional development.  In a February 2015 decision, the RO granted service connection for GERD and established a 10 percent disability rating prior to November 25, 2014, and a noncompensable disability rating thereafter.

In a January 2016 Appellate Brief, the Veteran, through his accredited representative,  filed a notice of disagreement (NOD) regarding the initial evaluation assigned.  No specific statement of the case (SOC) has been issued addressing the issue of entitlement to an increased rating for GERD.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case to the Veteran and his representative, addressing the issue of entitlement to an increased rating for GERD.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should this issue be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


